People v Latimore (2020 NY Slip Op 00792)





People v Latimore


2020 NY Slip Op 00792


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, TROUTMAN, AND BANNISTER, JJ.


1311 KA 15-01807

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSHAQUAN O. LATIMORE, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (James J. Piampiano, J.), rendered August 11, 2015. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree and criminal possession of a weapon on school grounds. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Contrary to defendant's contention, his valid waiver of the right to appeal forecloses review of County Court's discretionary decision to deny defendant youthful offender status (see People v Pacherille, 25 NY3d 1021, 1024 [2015]) and also "forecloses review of [his] request that we exercise our interest of justice jurisdiction to adjudicate him a youthful offender" (People v Allen, 174 AD3d 1456, 1458 [4th Dept 2019], lv denied 34 NY3d 978 [2019]).
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court